DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.          Claims 1-3, 8, 9, 12-14, 16, and 17 are objected to because of the following informalities: 
     a) Claim 1 recites “the customer transmitter devices comprising a contact surface operable to detect tactile engagement, “the customer transmitter devices operable to transmit a customer paging signal in response to the tactile engagement”, and “the wearable server devices further comprising a display operable to display the customer paging signal from the customer transmitter devices in a sequential order of transmission”. Examiner respectfully suggests amending to recite “the multiple customer transmitter devices comprising a contact surface operable to detect tactile engagement, “the multiple customer transmitter devices operable to transmit a customer paging signal in response to the tactile engagement”, and “the wearable server devices further comprising a display operable to display the customer paging signal from the multiple customer transmitter devices in a sequential order of transmission” to remain consistent with the first iteration of “multiple customer transmitter devices”.
     b) Claim 2 recites “the tactile engagement”. Examiner respectfully suggests amending to recite “the tactile engagement of the one or more service transmitter devices”, to show separation from “the tactile engagement” of the [multiple] customer transmitter deices recited in claim 1.
     c) Claim 2 recites “the service transmitter devices comprising a contact surface operable to detect tactile engagement, the service transmitter devices operable to transmit a service paging signal…”. Examiner respectfully suggests amending to recite “the one or more service transmitter devices comprising a contact surface operable to detect tactile engagement, the one or more service transmitter devices operable to transmit a service paging signal…”, to remain consistent with the first iteration of “one or more service transmitter devices”.
     d) Claim 3 recites “the contact surface of the service transmitter devices is operable to illuminate in response to the tactile engagement”. Examiner respectfully suggests amending to recite “the contact surface of the one or more service transmitter devices is operable to illuminate in response to the tactile engagement of the one or more service transmitter devices”, for purposes of consistency.
     e) Claim 8 recites “the customer transmitter devices”. Examiner respectfully suggests amending to recite “the multiple customer transmitter devices”, to remain consistent with its first iteration.
     f) Claim 9 recites “the customer transmitter devices”. Examiner respectfully suggests amending to recite “the multiple customer transmitter devices”, to remain consistent with its first iteration.
     g) Claim 12 recites “the customer transmitter devices”. Examiner respectfully suggests amending to recite “the multiple customer transmitter devices”, to remain consistent with its first iteration.
     h) Claim 13 recites “the customer transmitter devices”. Examiner respectfully suggests amending to recite “the multiple customer transmitter devices”, to remain consistent with its first iteration.
     i) Claim 14 recites “the customer transmitter devices”. Examiner respectfully suggests amending to recite “the multiple customer transmitter devices”, to remain consistent with its first iteration.
     j) Claim 16 recites “the customer transmitter devices”. Examiner respectfully suggests amending to recite “the multiple customer transmitter devices”, to remain consistent with its first iteration.
     k) Claim 17 recites “The system of claim 1, wherein the mesh network includes at least one following:”. Examiner respectfully suggests amending to recite “The system of claim 1, wherein the mesh network includes at least one of the following:”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 12 recites “a diameter of up to about 5 inches”. It is unclear and therefore undefined what “up to about 5 inches” requires.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.          Claims 1-7, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0273302 A1 to Kim et al. (hereinafter “Kim”) in view of United States Patent Application Publication 2020/0402375 A1 to Brayton (hereinafter “Brayton”).
            Regarding Claim 1, Kim discloses a system for paging and monitoring a server (Kim: [0002], [0080], [0088], and [0096] – explicitly discloses a system for paging a server in a restaurant, for example. See also Figure 8.), the system comprising: 
     a mesh network (Figure 1 with [0072-0077] – at least beacon paging button is operable to send/receive beacon/response signals using wireless communication protocols such as cellular, Wi-Fi, NFC (near-field communications), and ZigBee (mesh), which necessarily requires the system comprise at least a mesh network further comprising beacon APs (access points; see Figure 2 with [0082-0085]).) including: 
         a hub controller (Kim: Figure 3 with [0086-0096], [0098], Figure 8 with [0169-0175] – corresponds to an operational server and/or spatial management web server.); 
         an Internet Wi-Fi transceiver (A Wi-Fi transceiver is required at each of at least the beacon APs in Figure 2 with [0082-0085] and Figure 6 with [0133-0134] of Kim.); and 
         multiple signal repeaters operatively disposed across a service establishment (Kim: Figure 2 with [0082-0085], Figure 3 with [0086-0093], and [0104] – the beacon APs may act as relays, and may be distributed in multiple locations of an establishment (including overlapping) for relaying beacon signals.);     
         multiple customer transmitter devices paired to the mesh network (Kim: Figure 1 with [0072-0081] – corresponds to a plurality of beacon paging buttons, for example, at a plurality of tables in a restaurant.), the customer transmitter devices comprising a contact surface operable to detect tactile engagement (Kim: [0076] – the beacon paging buttons includes a touch screen.), the customer transmitter devices operable to transmit a customer paging signal in response to the tactile engagement (Kim: [0075-0078] – corresponds to sending a beacon/paging signal, as a result of a user touching the screen of the beacon paging button.), the customer paging signal traveling across the mesh network between the signal repeaters (Kim: Figure 2 with [0082-0085], Figure 3 with [0086-0093], and [0104] – the beacon APs may act as relays, and may be distributed in multiple locations of an establishment (including overlapping) for relaying beacon signals.), the contact surface of the customer transmitter devices being operable to illuminate in response to the tactile engagement (Kim: [0075-0076] – display unit outputs information via a light-emitting device, such as LCD, LED, TFT, etc.), whereby the illumination indicates that the customer paging signal has been transmitted (Kim displays an input signal in at least [0074-0077]. See also Figure 1.); and 
     one or more wearable server devices (Kim: illustrated in at least Figures 3-5 and 8, and described in at least [0096] and [0138-0140] – corresponds to staff device wearable by serving staff of a restaurant, for example.) operatively connected to the customer transmitter devices through the mesh network (Kim illustrates the communication between the staff device and other devices in the system that utilizes a plurality of communication protocols, including ZigBee protocol, as described previously.), the wearable server devices comprising a receiver operable to receive the customer paging signal (Kim: [0096-0097] – corresponds to receiving customer beacon paging signal, which requires the staff device includes at least a receiver.), the wearable server devices further comprising a display operable to display the customer paging signal from the customer transmitter devices in a sequential order of transmission (Kim: [0096-0097] – corresponds to a display of the staff device operable to indicate which customer to serve based on reception of the beacon paging signal. Please also see [0176], which describes a personal smartphone of a customer and a paging device of the restaurant may be implemented as one device, requiring the functions of the paging device may be implemented via the smartphone and vice versa. See also [0140-0143] – describing a wearable device receiving and displaying a signal from operational server, then operation server sending another signal to another wearable server device equating to a sequential order.).
            Kim discloses the wearable server device operable to display receipt of a customer paging/beacon signal from one or more customer transmitter devices (see above citations), but does not expressly disclose the wearable server devices further comprising a vibrating apparatus operable to generate a vibration upon receiving the customer paging signal.
            However, this feature cannot be considered new or novel in the presence of Brayton. Brayton is similarly concerned with processing of notification signals at wearable, wireless communication devices (Brayton: [0016-0017]). Brayton discloses, that after receiving a notification or alert, the wearable server provides a signal to the wearer that may be audio or visual, wherein the wearable server devices further comprises a vibrating apparatus operable to generate a vibration upon receiving the/a customer paging signal (Brayton: Figures 1 and 2, with [0023-0024] – corresponds to receiving a notification (an alert message through a communication channel, equivalent to a “customer paging signal”) and then vibrating as an action in response to the receipt of said notification. See also [0027-0028].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system for sending/receiving beacon signals between a sending device and a wearable device as disclosed by Kim in view of the operation of sending notification signals between a remote device and a wearable device as disclosed by Brayton to use non-visual, non-audio types of sensory output, including vibration (through haptic means) for the reasons of communicating with persons suffering from sensory-deficient disabilities (Brayton: [0012]).
            Regarding Claim 2, the combination of Kim and Brayton discloses the system of claim 1, wherein Kim further discloses [further comprising] one or more service transmitter devices paired to the mesh network, the service transmitter devices comprising a contact surface operable to detect tactile engagement, the service transmitter devices operable to transmit a service paging signal in response to the tactile engagement, the service paging signal traveling across the mesh network between the signal repeaters (Examiner interprets “one or more service transmitter devices” to be equivalent to “one or more customer transmitter devices” (since both devices only provide a paging signal) and thus to be equivalent to beacon paging buttons of Kim. Kim discloses one or more service transmitter devices paired to the mesh network (Kim: Figure 1 with [0072-0081] – corresponds to a plurality of beacon paging buttons, for example, at a plurality of tables in a restaurant.), the service transmitter devices comprising a contact surface operable to detect tactile engagement (Kim: [0076] – the beacon paging buttons includes a touch screen.), the service transmitter devices operable to transmit a service paging signal in response to the tactile engagement (Kim: [0075-0078] – corresponds to sending a beacon/paging signal, as a result of a user touching the screen of the beacon paging button.), the service paging signal traveling across the mesh network between the signal repeaters (Kim: Figure 2 with [0082-0085], Figure 3 with [0086-0093], and [0104] – the beacon APs may act as relays, and may be distributed in multiple locations of an establishment (including overlapping) for relaying beacon signals.).
            Regarding Claim 3, the combination of Kim and Brayton discloses the system of claim 2, wherein the contact surface of the service transmitter devices is operable to illuminate in response to the tactile engagement, whereby the illumination indicates that the service paging signal has been transmitted (Examiner interprets “one or more service transmitter devices” to be equivalent to “one or more customer transmitter devices” (since both devices only provide a paging signal) and thus to be equivalent to beacon paging buttons of Kim. Kim discloses the contact surface of the service transmitter devices is operable to illuminate in response to the tactile engagement (Kim: [0075-0076] – display unit outputs information via a light-emitting device, such as LCD, LED, TFT, etc.), whereby the illumination indicates that the service paging signal has been transmitted (Kim displays an input signal in at least [0074-0077]. See also Figure 1.).
            Regarding Claim 4, the combination of Kim and Brayton discloses the system of claim 2, wherein Kim further discloses the one or more wearable server devices are operatively connected to the service transmitter devices through the mesh network (Examiner interprets “one or more service transmitter devices” to be equivalent to “one or more customer transmitter devices” (since both devices only provide a paging signal) and thus to be equivalent to beacon paging buttons of Kim. Kim illustrates the communication between the staff device and other devices in the system that utilizes a plurality of communication protocols, including ZigBee protocol, as described previously with respect to Figure 1 with [0072-0077] – at least beacon paging button is operable to send/receive beacon/response signals using wireless communication protocols such as cellular, Wi-Fi, NFC (near-field communications), and ZigBee (mesh), which necessarily requires the system comprises at least a mesh network further comprising beacon APs (access points; see Figure 2 with [0082-0085]).).
            Regarding Claim 5, the combination of Kim and Brayton discloses the system of claim 2, wherein Kim further discloses the receiver of the wearable server devices is operable to receive the service paging signal (Examiner interprets “one or more service transmitter devices” to be equivalent to “one or more customer transmitter devices” (since both devices only provide a paging signal) and thus to be equivalent to beacon paging buttons of Kim. Kim: [0096-0097] – corresponds to receiving beacon paging signal, which requires the staff device includes at least a receiver.).
            Regarding Claim 6, the combination of Kim and Brayton discloses the system of claim 1, wherein Kim further teaches the one or more wearable server devices comprise a position tracking apparatus (The wearable devices of Kim require a position tracking apparatus in the staff device (wearable server device) at least by the disclosure describing the staff device having the capability for “tagging” with the beacon paging device, wherein when the staff device having received the beacon signal (via the network described above with respect to claim 1) comes in close proximity to the beacon paging device that sent beacon signal, will “tag” the beacon paging device with a wireless signal. See Kim at [0028-0030], [0040], [0107-0109], and [0119].) and a timer apparatus (Kim requires some form of “timing” by use of a smart watch by the disclosure at [0040] and [0096], which necessarily includes a time/clock function/module.).
            Regarding Claim 7, the combination of Kim and Brayton discloses the system of claim 6, wherein Kim further discloses [further comprising] a processor operatively connected to the timer apparatus and the position tracking apparatus of the wearable server devices (Kim’s smartwatch at least includes a processor for functioning proximity and timing features and is required for such function. See Kim at [0028-0030], [0040], [0081], [0107-0109], and [0119].).
            Regarding Claim 10, the combination of Kim and Brayton discloses the system of claim 1, wherein Kim further discloses the hub controller includes at least one of the following: 
     a computer, a tablet, a laptop, and a smart phone (Kim: Figure 3 with [0086-0096], [0098], Figure 8 with [0169-0175] – corresponds to an operational server and/or spatial management web server, which is necessarily at least a computer.).
            Regarding Claim 11, the combination of Kim and Brayton discloses the system of claim 1, wherein Kim further discloses the signal repeaters are operatively disposed between tables and across walls in the service establishment (Kim: [0082-0098] with Figure 2 – one or more beacon AP devices operate in concert to relay signals between beacon paging buttons, operational servers, and wearable devices within a building that necessarily includes walls and tables, for example a restaurant or hospital.).
            Claim 12 recites the system of claim 1, wherein the customer transmitter devices are defined by a saucer shape, the customer transmitter devices having a thickness of between ½inch to 1 inch, and a diameter of up to about 5 inches, the customer transmitter devices comprising a silver-colored or a platinum-colored perimeter edge.
            Figure 1 of Kim illustrates a disc-shaped, beacon paging button (equivalent to one or both of a customer transmitter device and a service transmitter device), and the description of Figure 1 at [0072-0081] of Kim gives some detail as to the physical attributes of the beacon paging button. Kim does not expressly disclose specific design features of the beacon paging button.
            However, these features are a matter of design choices and do not affect functional operations of the customer transmitter device to transmit a paging signal. With respect to the size of the customer transmitter device, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).). Further, in terms of a shape, the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
            Regarding Claim 13, the combination of Kim and Brayton discloses the system of claim 1, wherein Kim further discloses the customer transmitter devices are operable on multiple tables in the service establishment (Kim teaches a plurality of beacon paging buttons at least by the disclosure at [0020]; [0082-0098] with Figure 2 – one or more beacon AP devices operate in concert to relay signals between beacon paging buttons (customer transmitter devices), operational servers, and wearable devices within a building that necessarily includes walls and tables for placement, for example a restaurant or hospital.), whereby each table has a unique customer transmitter device (Kim: [0094], [0119] – each beacon paging button sends unique identification information.).
            Claim 15 recites the system of claim 1, wherein the display screen of the wearable server devices comprises an organic light-emitting diode display screen.
            Kim discloses the beacon paging button includes a display unit that “may output information by using a light emitting device, such as liquid crystal, LCD, LED, TFT, etc., and if necessary, may display or output a printed image” (Kim: [0075]), and the wearable server devices, being either smart watches or tablets, include a display to display paging information (Kim: [0137-0140]), which suggests at least some type of light emitting device as is known in the art. The combination does not explicitly disclose that the wearable server devices comprises an organic light-emitting diode display screen.
             However, these features are a matter of design choices and do not affect functional operations of the wearable server devices to receive a paging signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use an organic LED (OLED) rather than an LED, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existing problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not as a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
            Regarding Claim 16, the combination of Kim and Brayton discloses the system of claim 1, wherein Kim further discloses the display screen of the wearable server devices is operable to display the customer paging signal from the customer transmitter devices (Kim: [0137-0140] - the wearable server devices, being either smart watches or tablets, include a display to display paging information.) in a sequential order of transmission (Kim: [0096-0097] – corresponds to a display of the staff device operable to indicate which customer to serve based on reception of the beacon paging signal. Please also see [0176], which describes a personal smartphone of a customer and a paging device of the restaurant may be implemented as one device, requiring the functions of the paging device may be implemented via the smartphone and vice versa. See also [0140-0143] – describing a wearable device receiving and displaying a signal from operational server, then operation server sending another signal to another wearable server device equating to a sequential order.).
            Regarding Claim 17, the combination of Kim and Brayton discloses the system of claim 1, wherein Kim further discloses the mesh network includes at least one following: a Z-wave network, a Zigbee network, a packet radio network, a thread network, an Smash network, a SolarMESH project network, and a WiBACK wireless technology network (Kim: Figure 1 with [0072-0077] – at least beacon paging button is operable to send/receive beacon/response signals using wireless communication protocols such as cellular, Wi-Fi, NFC (near-field communications), and ZigBee (mesh).

10.          Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Brayton, and further in view of United States Patent Application Publication 2021/0314729 A1 to Morgenthau et al. (hereinafter “Morgenthau”), claiming benefit to and fully-supported by provisionally-filed application no. 63/005855, filed on April 6, 2020.
            Regarding Claim 8, the combination of Kim and Brayton discloses the system of claim 7, but does not expressly disclose the processor is operable to calculate a proximate position of the wearable server devices in relation to the customer transmitter devices, the processor further being operable to calculate the duration of the proximate position of the wearable server devices in relation to the customer transmitter devices.
            However, this feature cannot be considered new or novel in the presence of Morgenthau. Morgenthau is similarly concerned with communication between wearable devices in a mesh network (Morgenthau: [0004] and [0066]). Morgenthau discloses a wearable device comprising a processor [is] operable to calculate a proximate position of the wearable server devices in relation to the customer transmitter devices (Morgenthau: [0106-0108] – corresponds to determining a range of distance based on device-to-device signal strength measurements.), the processor further being operable to calculate the duration of the proximate position of the wearable server devices in relation to the customer transmitter devices (Morgenthau: [0093-0095] – corresponds to firmware operable to determine a duration of interaction between wearable devices in close proximity to one another.). Examiner notes support for in the provisionally-filed application at pages 2-4.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wearable device of the combination of Kim and Brayton in view of the wearable device of Morgenthau to calculate time and proximate position of devices in relation to one another for the reasons of alerting users/wearers of possible hazardous situations or environments (Morgenthau: [0002]).

11.          Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Brayton, and further in view of United States Patent Application Publication 2015/0363726 A1 to Hall et al. (hereinafter “Hall”).
            Claim 14 recites the system of claim 1, wherein the contact surface of the customer transmitter devices illuminate to form at least one of the following: 
     a color, a color pattern, and a sequence of colors.
            Kim discloses the beacon paging button includes a display unit that “may output information by using a light emitting device, such as liquid crystal, LCD, LED, TFT, etc., and if necessary, may display or output a printed image” (Kim: [0075]). However, the combination of Kim and Brayton does not expressly disclose illuminating the customer transmitter device (beacon paging button) to form a color.
            This feature cannot be considered new or novel in the presence Hall. Hall is similarly concerned with location monitoring and management of personnel and assets in a wireless communication environment (Hall: [0003], [0008], and [0013]). Hall’s system for location tracking and monitoring includes a set of devices operable to emit beacon signals (Hall: Figures 1-4 with [0053-0062]), wherein said beacon devices include operative LEDs with multi-color function (Hall: [0132-0134]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the beacon paging device of the combination in view of the beacon device of Hall to illuminate in multi-colors for the reasons of indicating one or more functions of the beacon device, in interaction with other wireless devices, having been activated or completed.

12.         Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of United States Patent Application Publication 2021/0319894 A1 to Sobol et al. (hereinafter “Sobol”), in view of Hall, in view of Brayton, and further in view of Morgenthau.
            Regarding Claim 18, Kim discloses a system for paging and monitoring a server (Kim: [0002], [0080], [0088], and [0096] – explicitly discloses a system for paging a server in a restaurant, for example. See also Figure 8.), the system comprising: 
     a…network (Figure 1 with [0072-0077] – at least beacon paging button is operable to send/receive beacon/response signals using wireless communication protocols such as cellular, Wi-Fi, NFC (near-field communications), and ZigBee (mesh), which necessarily requires the system comprise at least a mesh network further comprising beacon APs (access points; see Figure 2 with [0082-0085]).) including: 
          a hub controller (Kim: Figure 3 with [0086-0096], [0098], Figure 8 with [0169-0175] – corresponds to an operational server and/or spatial management web server.); 
          an Internet Wi-Fi transceiver (A Wi-Fi transceiver is required at each of at least the beacon APs in Figure 2 with [0082-0085] and Figure 6 with [0133-0134] of Kim.); and 
          multiple signal repeaters operatively disposed across a service establishment (Kim: Figure 2 with [0082-0085], Figure 3 with [0086-0093], and [0104] – the beacon APs may act as relays, and may be distributed in multiple locations of an establishment (including overlapping) for relaying beacon signals.), at least one of the signal repeaters being embedded in the walls of the service establishment (Kim: [0082-0098] with Figure 2 – one or more beacon AP devices operate in concert to relay signals between beacon paging buttons, operational servers, and wearable devices within a building that necessarily includes walls and tables, for example a restaurant or hospital.); 
          multiple customer transmitter devices paired to the…network (Kim: Figure 1 with [0072-0081] – corresponds to a plurality of beacon paging buttons, for example, at a plurality of tables in a restaurant.), the customer transmitter devices comprising a contact surface operable to detect tactile engagement (Kim: [0076] – the beacon paging buttons includes a touch screen.), the customer transmitter devices operable to transmit a customer paging signal in response to the tactile engagement (Kim: [0075-0078] – corresponds to sending a beacon/paging signal, as a result of a user touching the screen of the beacon paging button.), the customer paging signal traveling across the…network between the signal repeaters (Kim: Figure 2 with [0082-0085], Figure 3 with [0086-0093], and [0104] – the beacon APs may act as relays, and may be distributed in multiple locations of an establishment (including overlapping) for relaying beacon signals.), the contact surface of the customer transmitter devices being operable to illuminate in response to the tactile engagement (Kim: [0075-0076] – display unit outputs information via a light-emitting device, such as LCD, LED, TFT, etc.), whereby the illumination indicates that the customer paging signal has been transmitted (Kim displays an input signal in at least [0074-0077]. See also Figure 1.), the customer transmitter devices being defined by a saucer shape (Kim: Figure 1); 
          one or more service transmitter devices paired to the…network (Examiner interprets “one or more service transmitter devices” to be equivalent to “one or more customer transmitter devices” (since both devices only provide a paging signal) and thus to be equivalent to beacon paging buttons of Kim. Figure 1 with [0072-0081] – corresponds to a plurality of beacon paging buttons, for example, at a plurality of tables in a restaurant.), the service transmitter devices comprising a contact surface operable to detect tactile engagement (Kim: [0076] – the beacon paging buttons includes a touch screen.), the service transmitter devices operable to transmit a service paging signal in response to the tactile engagement (Kim: [0075-0078] – corresponds to sending a beacon/paging signal, as a result of a user touching the screen of the beacon paging button.), the service paging signal traveling across the…network between the signal repeaters (Kim: Figure 2 with [0082-0085], Figure 3 with [0086-0093], and [0104] – the beacon APs may act as relays, and may be distributed in multiple locations of an establishment (including overlapping) for relaying beacon signals.), the contact surface of the service transmitter devices being operable to illuminate in response to the tactile engagement (Kim: [0076] – the beacon paging buttons includes a touch screen.), whereby the illumination indicates that the service paging signal has been transmitted (Kim displays an input signal in at least [0074-0077]. See also Figure 1.); 
          one or more wearable server devices operatively connected to the customer transmitter devices and the service transmitter devices through the…network (Kim: illustrated in at least Figures 3-5 and 8, and described in at least [0096] and [0138-0140] – corresponds to staff device wearable by serving staff of a restaurant, for example.), the wearable server devices comprising a receiver operable to receive the customer paging signal and the service paging signal (Kim: [0096-0097] – corresponds to receiving customer beacon paging signal, which requires the staff device includes at least a receiver.), the wearable server devices further comprising a…display screen operable to display the customer paging signal from the customer transmitter devices in a sequential order of transmission (Kim: [0096-0097] – corresponds to a display of the staff device operable to indicate which customer to serve based on reception of the beacon paging signal. Please also see [0176], which describes a personal smartphone of a customer and a paging device of the restaurant may be implemented as one device, requiring the functions of the paging device may be implemented via the smartphone and vice versa. See also [0140-0143] – describing a wearable device receiving and displaying a signal from operational server, then operation server sending another signal to another wearable server device equating to a sequential order.), the…display screen further being operable to display the identity of the service transmitter devices that transmit the service paging signal (Kim: [0068], [0093-0094], [0126], [0136] – corresponds to identifying a beacon paging signal by an identification value received at the server device.), the one or more wearable server devices further comprising a timer apparatus (Kim requires some form of “timing” by use of a smart watch by the disclosure at [0040] and [0096], which necessarily includes a time/clock function/module.) and a position tracking apparatus (The wearable devices of Kim require a position tracking apparatus in the staff device (wearable server device) at least by the disclosure describing the staff device having the capability for “tagging” with the beacon paging device, wherein when the staff device having received the beacon signal (via the network described above with respect to claim 1) comes in close proximity to the beacon paging device that sent beacon signal, will “tag” the beacon paging device with a wireless signal. See Kim at [0028-0030], [0040], [0107-0109], and [0119].).
            Kim discloses a plurality of network protocols operable in the system including ZigBee protocols (Kim: [0077], [0133], and [0150]), but does not expressly disclose a Z-Wave mesh network. 
            However, Z-Wave communications is not new or novel in the presence of Sobol. Sobol is similarly concerned with the transmission of communication signals in a wireless communication system, particular to communications between devices operable to indicate at least a location of the devices (Sobol: [0002]). Sobol discloses devices in the communication system operate according to Z-Wave protocols (Sobol: Figure 1 with [0010-0012] and [0112-0114]). Sobol further discloses a rechargeable battery operable to power the customer transmitter devices, the rechargeable battery being wirelessly chargeable (Sobol: Figure 1 with [0142-0144] – corresponds to Qi wireless charging of the wearable device. Examiner notes the wearable device of Sobol also acts as a beacon signaling device and corresponds to either a customer transmitter device of service transmitter device.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Kim in view of Sobol to communicate via Z-Wave protocols for the reasons of reducing power consumption in signaling operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Kim in view of Sobol to include wireless charging devices for the reasons of implementing ease of power transfers between a plurality of disparate devices.
            Although Kim discloses the beacon paging devices are operable to emit light on the display, Kim does not expressly disclose the customer transmitter devices comprising a colored perimeter edge.
            This feature cannot be considered new or novel in the presence Hall. Hall is similarly concerned with location monitoring and management of personnel and assets in a wireless communication environment (Hall: [0003], [0008], and [0013]). Hall’s system for location tracking and monitoring includes a set of devices operable to emit beacon signals (Hall: Figures 1-4 with [0053-0062]), wherein said beacon devices include operative LEDs with multi-color function (Hall: [0132-0134]). This includes emitting “a colored perimeter edge”.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the beacon paging device of Kim in view of the beacon device of Hall to illuminate in multi-colors for the reasons of indicating one or more functions of the beacon device, in interaction with other wireless devices, having been activated or completed.
            Kim discloses the wearable server device operable to display receipt of a customer paging/beacon signal from one or more customer transmitter devices (see above citations), but does not expressly disclose the wearable server devices further comprising a vibrating apparatus operable to generate a vibration upon receiving the customer paging signal.
            However, this feature cannot be considered new or novel in the presence of Brayton. Brayton is similarly concerned with processing of notification signals at wearable, wireless communication devices (Brayton: [0016-0017]). Brayton discloses, that after receiving a notification or alert, the wearable server provides a signal to the wearer that may be audio or visual, wherein the wearable server devices further comprises a vibrating apparatus operable to generate a vibration upon receiving the/a customer paging signal (Brayton: Figures 1 and 2, with [0023-0024] – corresponds to receiving a notification (an alert message through a communication channel, equivalent to a “customer paging signal”) and then vibrating as an action in response to the receipt of said notification. See also [0027-0028].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system for sending/receiving beacon signals between a sending device and a wearable device as disclosed by Kim in view of the operation of sending notification signals between a remote device and a wearable device as disclosed by Brayton to use non-visual, non-audio types of sensory output, including vibration (through haptic means) for the reasons of communicating with persons suffering from sensory-deficient disabilities (Brayton: [0012]).
            Kim discloses the beacon paging button includes a display unit that “may output information by using a light emitting device, such as liquid crystal, LCD, LED, TFT, etc., and if necessary, may display or output a printed image” (Kim: [0075]), and the wearable server devices, being either smart watches or tablets, include a display to display paging information (Kim: [0137-0140]), which suggests at least some type of light emitting device as is known in the art. The combination does not explicitly disclose that the wearable server devices comprises an organic light-emitting diode display screen.
             However, these features are a matter of design choices and do not affect functional operations of the wearable server devices to receive a paging signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use an organic LED (OLED) rather than an LED, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existing problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not as a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
            Kim does not expressly disclose a processor operatively connected to the timer apparatus and the position tracking apparatus of the wearable server devices, the processor operable to calculate a proximate position of the wearable server devices in relation to the customer transmitter devices, the processor further being operable to calculate the duration of the proximate position of the wearable server devices in relation to the service transmitter devices.
            However, this feature cannot be considered new or novel in the presence of Morgenthau. Morgenthau is similarly concerned with communication between wearable devices in a mesh network (Morgenthau: [0004] and [0066]). Morgenthau discloses the processor operable to calculate a proximate position of the wearable server devices in relation to the customer transmitter devices (Morgenthau: [0106-0108] – corresponds to determining a range of distance based on device-to-device signal strength measurements.), the processor further being operable to calculate the duration of the proximate position of the wearable server devices in relation to the service transmitter devices (Morgenthau: [0093-0095] – corresponds to firmware operable to determine a duration of interaction between wearable devices in close proximity to one another.). Examiner notes support for in the provisionally-filed application at pages 2-4.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wearable device of Kim in view of the wearable device of Morgenthau to calculate time and proximate position of devices in relation to one another for the reasons of alerting users/wearers of possible hazardous situations or environments (Morgenthau: [0002]).           

Allowable Subject Matter
13.          Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.         Claim 20 is allowed. As described above with respect to claim 18, the prior art of record discloses all features recited except for the processor being operable to generate a server report, the server report showing the amount of time each wearable server device is proximal to the customer transmitter devices, and the amount of time each wearable server device is distal from the customer transmitter devices. This subject matter is also similarly recited in claims 9 and 18.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2015/0206122 A1 to Elliott et al. at [0018], [0024-0025], and [0118];
US PGPub 2013/0225290 A1 to Zhou et al. at [0030]; and
US PGPub 2013/0146659 A1 to Zhou et al. at [0022].
            
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 22, 2022